DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/21 has been entered.
Response to Arguments
Applicant's arguments filed 4/22/22 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. Applicant argues that the roller is not held at constant height. However, Kritchman explicitly states the roller can be held at “fixed height” [0064, 0066, 0067, 0088, 0089, 0098-0100 Fig 1, 6]. Zhang also teaches that the roller can be held at a constant height [0019, 0020, 0024]. Furthermore, as either apparatus would be capable of holding the roller at a constant height, the manner of operating a device does not differentiate apparatus claims from the prior art, see MPEP 2114 II.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 6, 8-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-4, 6, 7 of copending Application No. 16095944 in view of Zhang (US 2013/0197683). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 2-4, 6, 7 of 16095944 recite an apparatus with all the structural features of the instant claims except the tilted manner of the roller such that the tangent line of the roller contacting the layer ink is tilted with respect to a scanning path in the sub scanning direction. 
Zhang teaches a method of 3D printing wherein a roller wherein the height a deposition direction of the second end on the rearwards end is higher than the height in the deposition direction of the first end on the forward end phrased as pitched and angled in order to level and sustain the layer from unwanted deformation due to gravity such that the roller is not parallel to the build platform [0019, 0020, 0024]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Kritchman and included a tilted roller with height being on one end being larger than the other such that the tangent line of the roller contacting the layer ink is tilted with respect to a scanning path in the sub scanning direction, the tangent line being a straight line such that the roller is not parallel to the build platform, as suggested by Zhang, in order to level and sustain the layer from unwanted deformation due to gravity.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-4, 6, 7 of copending Application No. 16095944 in view of Kritchman (US 2005/0104241). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 2-4, 6, 7 of 16095944 recite an apparatus with all the structural features of the instant claims except the curing means. 
Kritchman teaches a 3d printing apparatus [Abstract] with an UV light source to solidify the build materials[0061, Fig 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16095944 and included a light source, as suggested by Kritchman, in order to solidify the build material. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 8-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, of copending Application No. 15702738 in view of Kritchman (US 2005/0104241) and Zhang (US 2013/0197683). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 10 of 15702738 recite an apparatus with all the structural features of the instant claims except for the second direction driver and the tilted roller. 
Kritchman teaches a 3d printing apparatus [Abstract] with first and second drivers (motors that allow the print head to move in the x axis and motors that allow the print head to move in the y axis) to allow for precise control of the build table and deposition head relative to one another [0061-0065, Fig 1, 6, Fig 8a]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 15702738 and included a second driver, as suggested by Kritchman, in order to allow for precise control of the build table and deposition head relative to one another.
Zhang teaches a method of 3D printing wherein a roller wherein the height a deposition direction of the second end on the rearwards end is higher than the height in the deposition direction of the first end on the forward end phrased as pitched and angled in order to level and sustain the layer from unwanted deformation due to gravity such that the roller is not parallel to the build platform [0019, 0020, 0024]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Kritchman and included a tilted roller with height being on one end being larger than the other such that the tangent line of the roller contacting the layer ink is tilted with respect to a scanning path in the sub scanning direction, the tangent line being a straight line such that the roller is not parallel to the build platform, as suggested by Zhang, in order to level and sustain the layer from unwanted deformation due to gravity.
Claims 1-3, 5, 6, 8-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, of Patent No. 10391754 in view of Zhang (US 2013/0197683). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 15 of 10391754 recite an apparatus with all the structural features of the instant claims except the tilted roller. 
Zhang teaches a method of 3D printing wherein a roller wherein the height a deposition direction of the second end on the rearwards end is higher than the height in the deposition direction of the first end on the forward end phrased as pitched and angled in order to level and sustain the layer from unwanted deformation due to gravity such that the roller is not parallel to the build platform [0019, 0020, 0024]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Kritchman and included a tilted roller with height being on one end being larger than the other such that the tangent line of the roller contacting the layer ink is tilted with respect to a scanning path in the sub scanning direction, the tangent line being a straight line such that the roller is not parallel to the build platform, as suggested by Zhang, in order to level and sustain the layer from unwanted deformation due to gravity.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, of Patent No. 10391754 in view of Zhang (US 2013/0197683) and Kritchman (US 2005/0104241). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 4 of 10391754 recite an apparatus with all the structural features of the instant claims except the curing means. 
Kritchman teaches a 3d printing apparatus [Abstract] with an UV light source as curing means to solidify the build materials [0061, Fig 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10391754 and included a layering direction driver, as suggested by Kritchman, in order to solidify the build material. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The curing means of claims 4, 8, and 9 is interpreted as a UV light source [0056].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kritchman (US 2005/0104241) in view of Zhang (US 2013/0197683).
As to claim 1, Kritchman teaches a shaping device that shapes a 3D object, the shaping device comprising: a inkjet head(105) that discharges an ultraviolet curing type ink [0060, Fig 1], a platform (140) comprising a base member configured to support 3D object and configured to be disposed at a position opposed to the inkjet head [0012, 0064, 0065 Fig 1]; an ultraviolet light source (125) that irradiates the ultraviolet ray for curing the ultraviolet curing type ink [0061, Fig 1]; a main scanning driver (145 the motors that adjust the printing head in the x and y directions) that causes the inkjet head to carry out a main scanning operation of ejecting the ultraviolet curing type ink while relatively moving with respect to the platform in a main scanning direction set in advance [0065, Fig 1, 6, 8A]; and a second driver (145 the other of motors that adjust the printing head in the x or y directions) that causes the discharging head to carry out a main scanning operation of discharging the ink while relatively moving with respect to the 3D object in a main scanning direction set in advance [0065, Fig 1, 6, 8A] and as this motor can move the inkjet head arbitrarily it would be capable of performing in between the main scanning operations, the sub-scanning driver is configured to cause the inkjet head to perform a sub-scanning operation in which the inkjet head moves relative to the platform by a predetermined forwarding distance in a sub-scanning moving direction, which is a predetermined direction in the sub-scanning direction, a deposition direction driver that relatively moves the inkjet head with respect to the 3D object in a layering direction being a direction in which the ultraviolet curing type ink is layered (145 the motors that adjust the printhead in the z axis and/or the motors that adjust support surface) [0065, Fig 1]; a roller that flattens a layer formed with the ink (150) would be capable of “moving together” with the inkjet head relative to the platform in the sub scanning direction such as by moving just behind the printhead the subscanning driver moves the roller in a subscanning direction while maintaining constant height  [0064, 0066, 0067, 0088, 0089, 0098-0100 Fig 1, 6]; and a controller that controls operations of the discharging head, the ultraviolet light source, the main scanning driving unit, the deposition direction driver, and the flattening unit to execute an operation of shaping carried out by layering the ultraviolet curing type ink in the layering direction, wherein the controller causes the inkjet head to carry out the main scanning operation for plural times with respect to each position in a plane orthogonal to the layering direction [0063], Kritchman would be capable of performing the stated steps, thus these steps are merely an intended use. The manner of operating a device does not differentiate apparatus claim from the prior art, see MPEP 2114 II. 
Kritchman does not explicitly state the roller is tilted manner such that the height in the deposition direction of the second end on the rearwards end is higher than the height in the deposition direction of the first end on the forward end such that the tangent line of the roller contacting the layer ink is tilted with respect to a scanning path in the sub scanning direction. 
Zhang teaches a method of 3D printing wherein a roller wherein the height a deposition direction of the second end on the rearwards end is higher than the height in the deposition direction of the first end on the forward end phrased as pitched and angled in order to level and sustain the layer from unwanted deformation due to gravity such that the roller is not parallel to the build platform [0019, 0020, 0024]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Kritchman and included a tilted roller with height being on one end being larger than the other such that the tangent line of the roller contacting the layer ink is tilted with respect to a scanning path in the sub scanning direction, the tangent line being a straight line such that the roller is not parallel to the build platform, as suggested by Zhang, in order to level and sustain the layer from unwanted deformation due to gravity.
As to claim 2, Kritchman’s teaches the inkjet head comprises an array of nozzles with a plurality of nozzles (110) disposed in a range comprising a width Ln in a sub-scanning direction [0060, 0061, 0076, Fig 1]. As the main scanning and sub scanning drivers are capable of moving the printhead in the X and Y directions and arbitrary number of times and the device can deposit ink in an arbitrary pattern [0063-0065] it would be capable of performing an operation for forming one layer of ink, the forming apparatus is configured to successively form a band region that is a band-like region comprising a width Ln/n obtained by dividing the width Ln in the sub-scanning direction by a predetermined integer n of one or more, wherein, in the operation for forming one layer of ink, the inkjet head is configured to repeat the main scanning operation and the sub-scanning operation to successively form a layer of ink in each band region at a predetermined thickness along the sub-scanning moving direction, during the last main scanning operation for forming each band region in the operation for forming one layer of ink, with regard to a band being formed, which is the band region in which formation will be completed by the last main scanning operation, and a rearward band, which is the band region in which formation has been completed and is located rearward of the band being formed in the sub-scanning moving direction, the inkjet head is configured to form a layer of ink such that, in a state before being flattened by the roller, the height of the ink on the rear end of the band being formed in the sub-scanning moving direction is higher than the front end of the rearward band, and the roller is configured to flatten the layer of ink such that the height of the ink on the rear end of the band being formed in the sub-scanning moving direction does not become lower than at least the front end of the rearward band as the purpose of the roller is to leave a level surface [0064, 0066, 0067, 0089, 0098-0100 Fig 1]. The manner of operating a device does not differentiate apparatus claim from the prior art, see MPEP 2114 II. 
As to claim 3, Kritchman teaches As the main scanning and sub scanning drivers are capable of moving the printhead in the X and Y directions and arbitrary number of times and the device can deposit ink in an arbitrary pattern [0063-0065] and leveling roller [0064, 0066, 0067, 0089, 0098-0100 Fig 1] it would be capable of performing an operation where an incomplete band region located forward of the band being formed in the sub-scanning moving direction is referred to as a forward band, the inkjet head is configured to form a layer of ink such that, in a state before being flattened by the roller, the height of the ink on the front end of the band being formed in the sub-scanning moving direction is higher than the layer of ink already formed at a position on the rear end of the forward band, and the roller is configured to flatten the layer of ink such that the height of the ink on the front end of the band being formed in the sub-scanning moving direction does not become lower than at least the layer of ink already formed at a position on the rear end of the forward band. The manner of operating a device does not differentiate apparatus claim from the prior art, see MPEP 2114 II. 
As to claim 4, Kritchman teaches wherein the inkjet head is configured to eject an ink droplet of ink curable under a predetermined condition, wherein the forming apparatus further comprises curing means configured to cure the ink, and wherein the roller is configured to remove part of the ink before being cured to flatten the layer of ink formed by the inkjet head [0060-0062].  
As to claim 8, Kritchman teaches the inkjet head is configured to eject an ink droplet of ink curable under a predetermined condition, wherein the forming apparatus further comprises curing means configured to cure the ink [0060-0062], and wherein the roller is configured to remove part of the ink before being cured to flatten the layer of ink formed by the inkjet head [0064, 0066, 0067, 0089, 0098-0100 Fig 1]. 
As to claim 9, Kritchman teaches the inkjet head is configured to eject an ink droplet of ink curable under a predetermined condition, wherein the forming apparatus further comprises curing means configured to cure the ink [0060-0062], and wherein the roller is configured to remove part of the ink before being cured to flatten the layer of ink formed by the inkjet head [0064, 0066, 0067, 0089, 0098-0100 Fig 1].  
As to claims 5, 10-14, Kritchman would be capable of operation such that the thickness of one layer of ink after being flattened is represented by T, and the difference in the height between the second end of the roller and the first end of the roller [0060-0063] is represented by H, the relationship represented by H < T is satisfied as it would depend on the amount of ink deposited in a layer and the degree of flattening by the roller head [0064, 0066, 0067, 0089, 0098-0100 Fig 1]. The manner of operating a device does not differentiate apparatus claim from the prior art, see MPEP 2114 II.
As to claim 6, 15-20, Kritchman notes that the roller accomplishes leveling, thus the deviation would be minimal [0064, 0066, 0067, 0089, 0098-0100 Fig 1]. Kritchman would be capable of operation such that when an entire deviation amount of the roller is represented by X, the relationship represented by X < H < T - X is satisfied as it would depend on the amount of ink deposited in a layer [0060-0063] and the degree of flattening by the roller head [0064, 0066, 0067, 0089, 0098-0100 Fig 1]. The manner of operating a device does not differentiate apparatus claim from the prior art, see MPEP 2114 II. 
As to claim 21, Kritchman does not explicitly state the roller is tilted manner such that the height in the deposition direction of the second end on the rearwards end is higher than the height in the deposition direction of the first end on the forward end such that a tangent line of the roller is a straight line. 
Zhang teaches a method of 3D printing wherein a roller wherein the height a deposition direction of the second end on the rearwards end is higher than the height in the deposition direction of the first end on the forward end phrased as pitched and angled in order to level and sustain the layer from unwanted deformation due to gravity such that the roller is not parallel to the build platform [0019, 0020, 0024]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Kritchman and included a tilted roller with height being on one end being larger than the other such that the tangent line of the roller contacting the layer ink is tilted with respect to a scanning path in the sub scanning direction, the tangent line being a straight line such that the roller is not parallel to the build platform, as suggested by Zhang, in order to level and sustain the layer from unwanted deformation due to gravity. 
Conclusion                                                                                                                                                                                          
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/Examiner, Art Unit 1742